Case 6:19-cv-06122-FPG-MJP Document 30-2 Filed 10/07/19 Page 1 of 14




                    EXHIBIT 2
Case 6:19-cv-06122-FPG-MJP Document 30-2 Filed 10/07/19 Page 2 of 14
                                                         ESL Federal Credit Union




                                                          Savings
                                                            and
                                                         Checking
                                                        Disclosure
                                                        Terms and
                                                         Account
                                                        Agreement

                                                    I
                                                               ESL
                                                              Federal Credit Union"'


                              20-41 11 c (01/1 8)
Case 6:19-cv-06122-FPG-MJP Document 30-2 SAVINGS
                                         Filed 10/07/19 Page 3DISCLOSURE
                                                  AND CHECKING of 14     TERMS
                                          AND ACCOUNT AGREEMENT
                                          Welcome to ESL Federal Credit Union. Thank you for opening a
                                          new account with us. This Agreement describes the relationship
                                          between you and ESL Federal Credit Union. This is an important
                                          document. Please read it, and keep it in a safe place. You should
                                          ask us any questions you have about this Agreement.

                                          GENERAL TERMS AND CONDITIONS
                                          1. This Agreement establishes your rights and responsibilities as
                                          a member of ESL Federal Credit Union and the obligations of
                                          ESL Federal Credit Union to you. In this Agreement, ESL Federal
                                          Credit Union may be referred to as "ESt:; "the credit union'; "we"
                                          or"us': You may be referred to as "member'; "you" or"yours': The
                                          word "account" means any one or more share or other accounts
                                          you have with ESL.
                                          This Agreement is a contract between ESL and you. lt will, along
                                          with the credit union's charter, by-laws and policies, govern all
                                          relationships between you and all other members of ESL and
                                          the credit union. Some accounts, for example loans, IRA, health
                                          savings accounts and- trust accounts may have special rules
                                          which will be given to you separately. By signing a member
                                          account agreement, depositing money into your account or
                                          removing money out of your account, you indicate acceptance
                                          of the terms of this Agreement.

                                          All questions or communications to us should be sent to:
                                          ESL Federal Credit Union
                                          P.O. Box 92714
                                          Rochester, NY 14692-8814

                                          2. To join the credit union, you must complete payment of one
                                          share ($1.00) in your membership share account and have your
                                          application approved by an ESL authorized officer. You must
                                          retain a credit union membership share account to remain a
                                          member in good standing.

                                          3. ESL reserves the right not to accept into membership any
                                          person who caused ESL or any other financial institution a loss
                                          or previously abused the privileges of ESL membership.

                                          4. ESL w ill assess an Inactive Account/Low Balance Fee of up
                                          to $5.00 each month, close your account(s) and change your
                                          status to Inactive Member on accounts of members 18 years or
                                          older if:
                                              a. You have not initiated activity for one year, AND
                                              b. The aggregate balance in all your share accounts is less
                                                   than $100.00, AND
                                              c. You have no active loans.
                                          You may lose your membership if your account carries a zero
                                          ($0.00) balance for a period of six months or longer. If you
                                          have not cau sed ESL a financial loss, you may establish a new
                                          membership at any time if you remain eligible for membership.
Case5. 6:19-cv-06122-FPG-MJP               Document
       You may choose to terminate your membership         30-2 Filed
                                                   in the credit      10/07/19
                                                                 REDUCED        Page 4 of 14
                                                                          SERVICES
     union by withdrawing all shares from the accounts you have ~n
     ownership interest In, including all shares In your membership            10. If you have caused ESL a loss, behaved abusively toward ESL
     share account, and indicating to an ESL Representative, either            employees or members, persistently and egregiously violated
     verbally or In writing, that you intend to terminate your                 commonly accepted standards of personal hygiene or public
     membership. However; we reserve the right to require you                  manners, or participated in any unsafe or unsound practice
     to give us seven days notice in writing before an intended                through which the interests of ESL or its members has been or
     withdrawal. In certain circumstances, we may require your                 could be jeopardized, you may have all or some credit union
     signature to close your account.                                          services reduced or denied within the limits of applicable law
                                                                               which pertain to the loss incurred. You will maintain the right to
     If after you terminate your membership you choose to open
                                                                               a dividend bearing membership share account. Deposits may
     accounts with us, you will need to prove that you remain eligible
     for membership at ESL.                                                    be made only by mail. Withdrawals may be made only by mail
                                                                               with a credit union check made payable to you mailed to your
     6. ESL reserves the right to terminate any of your accounts at            address of record.
     any time without notice to you or may require you to close any            To have services reinstated, you must submit in writing an
     of your accounts and apply for new accounts if:                           explanation of the circumstances that caused the loss or your
         a. There is change in owners or authorized signers;                   prior behavior and the specific services you wish to have
         b. There has been a forgery or fraud reported or committed            reinstated. ESL must be reimbursed for any loss, including but
             involving your account;                                           not limited to, late charges and collection fees, including court
        c. There is a dispute as to the ownership of an account or             costs and reasonable attorney's fees.
           the funds in an account;
                                                                               To find out if you are eligible to have either your ESL
        d. There has been any misrepresentation or any other                   membership or services reinstated, please contact us at
           abuse of any of your accounts;                                      585.336.1000 or 800.848.2265, use ESL Chat Banking at
        e. It is deemed necessary to prevent a loss to the credit              esl.org or visit one of our branches.
           union;
        f. It is reported that an access device has been lost or               CREDIT UNION LIEN AND RIGHT OF SETOFF
           stolen, including but not limited to the following access
           devices: your checks, ESL ATM Card, ESL Visa® Check                 11. If you are indebted to ESL as a borrower, co-borrower,
           Card, ESL VISA® HSA Card or both your member number                 co-signer or guarantor, federal law provides us with a lien on any
           and password(s) forTEL-E$L or ESL Online Banking;                   share account funds in which you have an ownership interest,
        g. There are excessive returned unpaid items not covered               regardless of the source of funds, unless prohibited by law. We
           by an overdraft protection plan.                                    may apply these funds in any order, without prior notice to you,
                                                                               to pay off your indebtedness. If we choose not to enforce our
    Joint accounts may also be terminated for other reasons
                                                                               lien, we do not waive our right to enforce the lien at a later time.
    described in Section 17 of this Agreement.
                                                                                12. As part of this Agreement, you grant to us a right to and
    7. If either ESL or you close one of your accounts and you have
                                                                               a lien on all funds in any account, except as prohibited by
    periodic payments deposited to your account or pre-authorized
                                                                               law, which you hold, either in your name or as a joint account
    withdrawals (also known as debits) taken from your account,
                                                                               owner at ESL. (This right or lien is sometimes called the right
    you must notify the third parties initiating the transaction that
                                                                               of setoff or offset.) The credit union may use the funds to pay
    your account is being closed. ESL will not be liable to you for
    any damages you incur due to your failure to notify third parties
                                                                           l   a debt owed to the credit union even if the withdrawal results
                                                                               in a dividend penalty or the dishonor of checks. In the case of
    that your account was closed. After your account is closed, we
                                                                               a joint account, each joint owner agrees that the credit union
    will return, to the originating financial institution, any debits or
                                                                               may use all the funds in the account to satisfy any of his or her
    payments we receive.
                                                                               individual obligations. Similarly, each joint owner agrees that
    8. Any termination of this Agreement, either by us or by you, will         the credit union may use the money in their individual account
    not release you from any fees or other obligations you incurred            to satisfy obligations in any joint accounts. If we choose not to
    before termination or you incur in the process of closing your             enforce this right or lien, we do not waive our right to enforce
    account. ESL is not responsible for payment of any check,                  the right or lien at a later time. You permit us to exercise this
    withdrawal or any other item after your account is terminated;             right or lien without any further notice to you, other than any
    however, if we pay an item after termination, you agree to                 notice required py law, to satisfy any amount owed to us by
    reimburse the credit union.                                                you, including without limitation, loans in default, fees, charges
                                                                               and costs, including court costs and reasonable attorney's fees,
    9. Accounts are not transferable or assignable by you or any               associated with our services.
    joint owners without the expressed written approval of an
    authorized officer of the credit union.
CaseGENERALTERMSFORSHAREACCOUNTS
     6:19-cv-06122-FPG-MJP Document 30-2 Filed 10/07/19
                                          ACCOUNT       Page 5RIGHTS
                                                    OWNERSHIP  of 14 AND
                                                                         RESPONSIBILITIES
     13. Accounts at ESL may be held by an individual member,
    jointly with other members or non-members, and in trusts, both       16. If you open an account by yourself, you are the sole owner
    revocable and irrevocable. When an account is opened, you will       of the account. You are the only person authorized to engage in
    tell us the type of account you wish us to open and will sign a      transactions on this account. You may designate another person
    signature card for that account.                                     to engage in transactions on this account without granting him
                                                                         or her any ownership interest in your account through a power
    14. ESL accepts for deposit cash, checks and other orders of
                                                                         of attorney on a form acceptable to us. Upon your death, the
    payment and negotiable instruments. All deposits are subject
                                                                         funds in the account will pass to your estate or your heirs in
    to final payment on any deposited instruments in the normal
                                                                         accordance with applicable law.
    course of business. Funds are made available according to the
    Funds Availability Policy.                                           17. An account opened by two or more persons is a joint
    If you fail to include an endorsement, the credit union may, but     account. Each person designated on the account application
    is not required, to supply the missing endorsement. You agree        is a joint owner of the account. Each joint owner must apply
    to reimburse ESL for any loss or expense that ESL incurs because     for and be accepted as an ESL member and be an owner of a
    you fail to endorse the item exactly as it was drawn. These fees     membership share account.
    may include, but are not limited to, court costs and reasonable      If you have a joint account, your deposit and any additional
    attorney's fees.
                                                                         deposits will become the property of you and all other persons
    If you make a deposit on a day we are closed or on a day we          named as joint owners on the account as equal joint tenants
    are open but after our business hours, we will consider that the     with the right of survivorship and not as tenants in common.
    deposit was made on the next business day we are open. If a          ESL must honor checks or orders drawn on the account or
    check, draft or item that is payable to two or more persons is       withdrawal requests from any owner during the lifetime of all
    ambiguous as to whether it is payable to either or both persons,     owners and the surviving owners after the death of any owner.
    we may process the check, draft or item as though it were            Any owner during the lifetime of all owners is authorized
    payable to either person.                                            to withdraw any or all funds from this account. ESL may be
                                                                         required by law or regulation to remit all funds held in a joint
   15. ESL will send to you a statement for each account monthly,        account to satisfy a judgment entered against, or other valid
   quarterly or annually depending on the account type and               debt incurred by, any owner of the account.
   activities, such as electronic transfers. You agree that only one
                                                                         ESL may treat the account after the death of any owner as the
   statement is necessary for accounts with joint owners. You
                                                                         sole property of any surviving joint account owner. This means
   agree that for a Free Checking Account, Premier Checking
                                                                         that when one owner dies, all sums in the account will belong
   Account and an ESL Health Savings Account, the original check
                                                                         to any surviving owners. A surviving owner's interest is subject
   becomes the property of the credit union and will not be
                                                                         to the credit union's statutory lien and right of offset for the
   returned, although copies of original or substitute checks are
                                                                         obligations the deceased owner owes to the credit union, and
   available to you upon request.
                                                                         to any security interest or pledge granted by the deceased
   If your paper statement is returned to us undelivered, we will        owner to the credit union even if the surviving owner did not
   destroy it. If you do not receive a statement within 14 days of       consentto it.
   when you normally receive the statement, you agree to notify
                                                                         ESL may act pursuant to any of the joint account owner's
   us and we will send you another.
                                                                         signatures. This means any owner can, for example, without the
   You may choose to receive your statement electronically by            consent of any other owners, endorse checks for deposit that
   signing a separate agreement which is available at our website        are payable to any account owner, withdraw all available funds,
   (esl.org). Statements will not be sent to you if you have initiated   stop payment on items and transfer or pledge to us all or any
   no activity for at least 12 months and your collective share          part of the shares. ESL has no duty to notify any owners about
   balance is less than $250.00.                                         any transactions. ESL shall not be liable to any owner as to such
                                                                         amounts so paid prior to the receipt by ESL of a notice in writing
   You are responsible for examining each and every                      signed by any owner not to pay or deliver such joint owner
   statement sent to you for each account. You must report to            additions or dividends thereon in accordance with the terms
   us any transactions that appear to be incorrect, inaccurate,          of the account. After receipt of such notice, ESL will require the
   fraudulent or unauthorized in anyway. If you fail to report to        signature of all joint owners for any further payments or delivery
   us within the time frames set by law, you will be responsible         of funds. If we receive a written notice of a dispute between
   for any such transaction.                                             account owners or inconsistent instructions from them, we
                                                                         reserve the right, at our sole discretion, to suspend or terminate
                                                                         the account until receipt of a court order or written consent of
                                                                         all account owners. All owners are jointly and severally liable for
                                                                         all obligations of the account.
CaseIf 6:19-cv-06122-FPG-MJP                  Document
       a deposited item in a joint account is returned unpaid,30-2
                                                               an  Filed  10/07/19
                                                                    21. FOR           PageACCOUNTS
                                                                            SIMPLE SPENDING 6 of 14 ONLY: No dividends
     account is overdrawn or if we do not receive final payment on         are paid on this checking account.
     any transaction, all owners are liable jointly and severally to the
                                                                           You must deposit at least $1.00 to open this account.
     credit union for the amount of the returned item, overdraft or
     unpaid amount and any charges, regardless of who initiated            This account permits an unlimited number of deposits and
     or benefited from the transaction. If any account owner is            withdrawals. This account does not have check writing
     indebted to us, we may enforce our rights against any account         privileges. You cannot order paper checks for this account. If
     of any owner or all funds in the joint account regardless of who      a check (paper or electronic) is presented for payment, it will
     contributed them.                                                     not be paid and will be returned to the maker even if there are
                                                                           sufficient funds in the account.
     18. ESL will require additional documentation for certain
     accounts established by trusts or accounts with beneficiaries         A monthly fee will be charged for this account (refer to a Fee
     or accounts set up by fiduciaries (including but not limited          Schedule for the exact fee charged).
     to custodians, guardians, Veterans Administration legal
     representatives and Social Security representative payees). A         Overdraft Options
     revocable trust may open an account only if the trust's grantor       Overdraft options are not available on this account. Any ATM,
     is a member of the credit union. An irrevocable trust may             POS, ACHor Visa Check Card transaction initiated for an amount
     open an account when either the trust's grantor is a member           over your available account balance may be declined.
     of the credit union or all of the trust beneficiaries qualify for
                                                                           22. FOR MONEY MAKER SHARE ACCOUNTS ONLY: Our Money
     membership at the credit union. ESL may require a trust to
     name the trust's beneficiaries in order to attach their names to      Maker Account is a variable rate account. If your daily balance is
     the trust's accounts.                                                 $50,000 or more, the dividend rate paid on the entire balance in
                                                                           your account will be _ _% with an annual percentage yield
                                                                           (APY) of _ _%. If your daily balance is $25,000 or more but
     SHARE DRAFT (CHECKING) ACCOUNTS,                                      less than $50,000, the dividend rate paid on the entire balance
     MONEY MAKER SHARE ACCOUNTS, TIERED                                    in your account will be _ _% with an APY of _ _%. If
     SAVINGS ACCOUNTS AND HEALTH SAVINGS                                   your daily balance is $10,000 or more but less than $25,000,
     ACCOUNTS                                                              the dividend rate paid on the entire balance in your account
                                                                           will be _ _% with an APY of ___%. If your daily balance
      19. FOR PREMIER CHECKING ACCOUNTS ONLY: Our Premier                  is $2,500 or more but less than $1 0,000, the dividend rate paid
     Checking Account is a variable rate account. The dividend rate        on the entire balance in your account will be _ _% with an
     paid for your account is ___% with an annual percentage               APY of _ _%. If your daily balance is less than $2,500, the
     yield (APY) of ___%. Your dividend rate paid and APY may              dividend rate paid on the entire balance in your account will
     change after the account is opened. We use the daily balance          be ___% with an APY of ___%. Your dividend rate and
     method to calculate dividends on your account. This method            APY may change after the account is opened. Dividends are
     applies a daily periodic rate to the principal and dividends in       calculated by the daily balance method which applies a daily
     the account each day. At our sole discretion, we may change           periodic rate to the balance in the account each day. At our sole
     the dividend rate on your account at any time. Dividends              discretion, we may change the dividend rate on your account
     begin to accrue on the business day your deposit, including           at any time. Dividends begin to accrue on the business day
     non-cash items (for example, checks) is credited to your              your deposit, including non-cash items (for example, checks) is
     account. Dividends are compounded daily and are credited on           credited to your account. Dividends are compounded monthly
     the last day of each month. If you close your account before the      and credited on the last day of the month. If you close your
     dividends are credited, you will receive the dividends accrued at     accounts before the dividends are credited, you will receive the
     the time of closing.                                                  dividends accrued at the time of closing.

     You must deposit at least $1.00 to open this account. There is        You must deposit at least $2,500.00 to open this account.
     no monthly service charge if you maintain a minimum average
     daily balance of $1,000 for the calendar month. If your average       There is a limit of six withdrawals a month you can make by
     daily balance falls below $1,000 for the calendar month, you          a pre-authorized, automatic or telephone transfer, including
     will be charged a fee (refer to a Fee Schedule for the exact fee      Internet transfers to a third party or to another account with
     charged). This account permits an unlimited number of deposits        us (excluding ESL Loan payments) or Money Maker checks.
     and withdrawals.                                                      If more than six checks are received for payment in a month,
                                                                           ESL reserves the right to return those checks in excess of six to
     20. FOR FREE CHECKING ACCOUNTS ONLY: No dividends are                 the payee. ESL r,eserves the right to cancel the draft privileges
     paid on this checking account.                                        if more than six checks are paid per month for two or more
                                                                           months during any 12 month period. If you exceed any of
     You must deposit at least $1.00 to open this account.                 these transaction limits in any statement period, ESL may close
                                                                           your account. ESL reserves the right to require at least seven
     This account permits an unlimited number of deposits and
                                                                           days notice prior to withdrawal or transfer of any funds in this
     withdrawals.
                                                                           account.
Case
   You6:19-cv-06122-FPG-MJP             Document
       may access your funds from your HSA             30-2 Filed
                                           by writing HSA          10/07/19
                                                             ESL which              Page
                                                                       is asce~tained        7 of against
                                                                                      to be drawn 14 insufficient funds
     Checks, using your ESL Visa HSA Card, using ESL Bill Pay, ESL      or otherwise not good or payable. All other items are credited
     Online Banking and by withdrawal at any ESL Branch or ATM.         subject to the receipt of final payment in cash or solvent credits
                                                                        by ESL at our own office. Deposit and collection of all items shall
    You must deposit/contribute at least $1.00 to open this account.
                                                                        be governed in other respects by applicable law. ESL shall not
    This account has check writing privileges and permits unlimited     be liable for any damage caused by its premature payment of
    withdrawals (distributions) and deposits (contributions)            a postdated check, through accident or inadvertence, whether
    however, the total contribution amount is limited as defined by     such damages arise from dishonor of a check subsequently
    the IRS.                                                            presented or otherwise. ESL shall have all the rights of a
                                                                        purchaser and holder-in-due-course of a postdated check for
    Withdrawals/Distributions                                           which it pays out money or gives other value, in good faith,
    Any type of withdrawal (distribution) by you or an authorized       before the date of the instrument.
    user of this account will be considered a normal distribution
    and will be reported to the IRS as such. It is important to keep    All transactions relating to your checking accounts are accepted
    all receipts of medical expenses to prove you or your family        subject to later verification, and correcting entries may be made
    member incurred the expenses. Please refer to IRS Publication       if any errors are discovered. ESL shall not be responsible for
    502 for more information about qualified medical expenses.          payment of items which are presented the same day deposits
                                                                        are made, unless there is already a sufficient balance in the
    Deposits/Contributions                                              account in addition to such deposits.
    Deposits (contributions) made between January 1 and the tax
    return filing date will be treated as a current year contribution   You agree to use only the checks or other instruments approved
    unless the account owner provides us with written instructions      by ESL for the account. ESL shall not be liable for any damage
    to treat it as a prior year contribution. Please refer to your      caused by your use of unapproved checks or other instruments.
    Health Savings Custodial Account Agreement for additional           The credit union may return as unpaid any check that is not
    information regarding contributions.                                drawn on a form provided by the credit union. You agree to
                                                                        protect your blank checks and other instruments from theft
    Documentation Requirements                                          or loss, and to notify us promptly if any blank check or other
    Under IRS and Treasury regulations, all payments from your HSA      instruments are lost or stolen. You further agree to register a
    require third-party documentation. Some transactions will be        complaint of any theft of checks or other instruments or any
    electronically documented and will not require after-purchase       unauthorized use of this account with a local law enforcement
    documentation requirements. You are responsible for meeting         agency and to provide ESL with a copy of the law enforcement
    any documentation requirements.                                     agency's official report.
    Overdraft Options                                                   If you voluntarily give information about your account (such as
    Overdraft options are not available on this account. Federal        the credit union's routing number or your account number) to a
    law doe.s not permit distributions that exceed what you have        third party, ESL presumes that you have authorized the receipt
    contributed to your HSA. This means if any transaction, fee         of that information to initiate debits to your account, even if a
    or charge causes your HSA to have a negative balance, we            particular transaction may not be authorized. ESL will honor
    will return the item and charge an insufficient funds fee (refer    such debits until you take the actions required by law to stop
    to a Fee Schedule for the exact fee charged). You agree to          them.
    immediately repay the amount of any overdraft along with any
    associated fees.                                                    27. ESL will make every effort to honor your stop payment
                                                                        orders on your non-electronically initiated checks (share drafts).
    Prohibited Transactions
                                                                        ESL will accept an oral notice of a stop payment order. Unless
    If you or any authorized user engages in a prohibited transaction
                                                                        such stop payment order is cancelled or renewed, a stop
    (as defined under Section 4975 of the Internal Revenue Code
                                                                        payment order is effective for six months. ESL reserves the right
    and as may be amended) with your HSA, the HSA will lose its tax
                                                                        to require a written stop payment order. To be effective, your
    exemption and you must include the value of your account in
                                                                        stop payment order must identify the following:
    your gross income for that taxable year.
                                                                            a. Check number.
    26. ESL may pay checks or other instruments drawn on the                b. Account number on which the check was written.
    account on the day they reach us no matter what the date of
                                                                        ESL reserves the right in processing a stop payment order to
    the check or instrument. ESL may at its discretion elect not to
                                                                        require you to also identify the following:
    pay a draft that is more than six months old. ESL may pay drafts
    that have been postdated and have not yet matured unless the            a.   Name of·'the person who signed the check.
    member provides specific advance notice that the draft should           b. Name of the payee on the check.
    not be honored until the posted date.                                   c. Date of the check.
    ESL may charge back at anytime prior to midnight on its second          d. Exact amount of the check.
    banking day following the day of receipt. any item drawn on
Case
   We 6:19-cv-06122-FPG-MJP                 Document
      cannot stop checks that do not match the               30-2 Filed
                                               instructions you    on the 10/07/19
                                                                          entire balance Page    8 of 14will
                                                                                         in your account               be _ _% with
    have provided us. To stop the payment, we must have enough          an APY of _ _%. If your daily balance is less than $2,500,
    advanced notice to ensure that our systems will be alerted to       the dividend rate paid on the entire balance in your account
    your stop payment order before the check clears. You must           will be _ _% with an APY of _ _%. Your dividend rate
    request a renewal in writing before the expiration of the prior     and APY may change after the account is opened. We use the
    stop payment order.                                                 daily balance method to calculate dividends on your account.
                                                                        This method applies a daily periodic rate to the principal and
     28. ESL is not liable for paying checks of members who have        dividends in the account each day. At our sole discretion, we
     died or members who have been adjudicated incompetent if           may change the dividend rate on your account at any time.
     payment has been made prior to notification of the member's        Dividends begin to accrue on the business day your deposit,
     death or adjudication of incompetence. Even with that              including non-cash items (for example, checks) is credited
     knowledge, the credit union may for 10 days after the date         to your account. Dividends are compounded monthly and
     of death pay checks drawn by the member on or before the           credited on the last day of the month.lfyou close your accounts
     date of the member's death unless ordered to stop payment          before the dividends are credited, you will receive the dividends
     by a person claiming an interest in the account. We may            accrued at the time of closing.
     require anyone claiming a deceased owner's account funds to
     indemnify us for any losses resulting from our honoring that       There is no minimum balance required to open this account.
    claim. This Agreement will be binding on any account owner's
                                                                        This account does not have check writing privileges. No
    heirs or legal representatives appointed by a court of proper       pre-authorized, automatic, ATM or telephone transfers to
    jurisdiction.                                                       another account will be allowed. ESL reserves the right to
                                                                        require at least seven days notice prior to withdrawal or transfer
    29. ESL will not pay a check when funds are not available to
                                                                        of any funds in this account.
    cover it, and an overdraft fee will be assessed (refer to a Fee
    Schedule for the exact fee charged). We are only required
    to make one determination of the account balance. If that           DAILY DIVIDEND ACCOUNT, SECURED CREDIT
    determination reveals insufficient available funds to pay the       CARD DAILY DIVIDEND ACCOUNT AND FIRST
    check or other item and you have requested CheckOK, unless          HOME CLUB DAILY DIVIDEND ACCOUNT
    prohibited by law and in our sole discretion, we may honor the
    check or other item and transfer the amount of overdraft from       31. FOR DAILY DIVIDEND ACCOUNT ONLY: The Daily Dividend
    your regular Daily Dividend, Premier Money Maker or Money           is a variable rate account. The dividend rate for your account is
    Maker Account; or if we have previously approved a Cash             _ _% with an annual percentage yield (APY) of ___%.
    Reserve Account that is attached to your share draft account,       Your dividend rate paid and APY may change after the account
    we will honor checks drawn on insufficient funds and add the        is opened. We use the daily balance method to calculate the
    amount of the overdraft to your Cash Reserve Account up to          dividends on your account. This method applies a daily periodic
    your approved credit limit; or, we may honor checks, ESL Bill       rate to the principal and dividends in the account each day. At
    Pay transactions and reoccurring ACH debit transactions drawn       our sole discretion, we may change the dividend rate on your
    on insufficient funds pursuant to our Courtesy Pay agreement        account at any time. Dividends begin to accrue on the business
    (refer to the Courtesy Pay Section in this Agreement). ESL is not   day your deposit, including non-cash items (for example,
    required to send you prior notice before a check is returned for    checks), is credited to your account. Dividends are compounded
    insufficient funds. You may want to ensure that you are covered     daily and are credited on the last day of each quarter. If you close
    by taking advantage of our Cash Reserve or other account            your account before the dividends are credited, you will receive
    protection programs. For information regarding overdrawing          the dividends accrued at the time of closing.
    Health Savings Accounts, please refer to the section above titled
    FOR HEALTH SAVINGS ACCOUNTS ONLY.                                   You must deposit at least $1.00 to open this account.

                                                                        There is a limit of six withdrawals a month that you can make
    IRA MONEY MAKER SHARE ACCOUNT                                       by a pre-authorized, automatic or telephone transfer, including
                                                                        Internet transfers, to another account with us or to a third
    30. FOR IRA MONEY MAKER ACCOUNTS ONLY: Our IRA                      party. If you exceed any of these transaction limits, in any
    Money Maker is a variable rate account. If your daily balance is    statement period, your account will be subject to a fee (refer to
    $50,000 or more, the dividend rate paid on the entire balance in    a Fee Schedule for the exact fee charged), and ESL may close
    your account will be _ _% with an annual percentage yield           your account. ESL reserves the right to require at least seven
    (APY) of _ _%. If your daily balance is $25,000 or more but         days notice prior to withdrawal or transfer of any funds in this
    less than $50,000, the dividend rate paid on the entire balance     account.          ,.
    in your account will be ___% with an APY of _ _%. If
    your daily balance is $10,000 or more but less than $25,000,        32. FOR SECURED CREDIT CARD DAILY DIVIDEND ACCOUNT
    the dividend rate paid on the entire balance in your account        ONLY: The Secured Credit Card Daily Dividend is a variable rate
    will be ___% with an APY of _ _%. If your daily balance             account. The dividend rate for your account is _ _% with
    is $2,500 or more but less than $10,000, the dividend rate paid     an annual percentage yield (APY) of _ _%. Your dividend
Caserate6:19-cv-06122-FPG-MJP
          paid and APY may change after the Document      30-2 Filed
                                            account is opened.         10/07/19
                                                                credited,               Page
                                                                          you will receive       9 of 14accrued at the time of
                                                                                           the dividends
     We use the daily balance method to calculate the dividends on          closing.
     your account. This method applies a daily periodic rate to the
                                                                            You must deposit at least $1.00 to open and maintain this
     principal and dividends in the account each day. At our sole
                                                                            account.
     discretion, we may change the dividend rate on your account
     at any time. Dividends begin to accrue on the business day             After the account is opened, you may not make any withdrawals
     your deposit, including non-cash items (for example, checks), is       from your account unless we agree at the time you request
     credited to your account. Dividends are compounded daily and           the withdrawal. If we agree to a withdrawal, any withdrawal
     are credited on the last day of each quarter. If you close your        that does not directly relate to a home purchase may result
     account before the dividends are credited, you will receive the        in ineligibility for matching funds under the FHC. It is your
     dividends accrued at the time of closing.                              responsibility to spend your FHC funds for qualified home
                                                                            purchase expenses.
     You must deposit at least $300.00 to open and maintain this
     account.                                                               There is a limit of six withdrawals a month that you can make
                                                                            by a pre-authorized, automatic or telephone transfer, including
     This account is pledged as collateral for all sums due us
                                                                            Internet transfers, to another account with us or to a third
     under your ESL Visa Secured Credit Card account.
                                                                            party. If you exceed any of these transaction limits, in any
     After the account is opened, you may not make any withdrawals          statement period, your account will be subject to a fee (refer to
     from your account unless we agree at the time you request the          a Fee Schedule for the exact fee charged), and ESL may close
     withdrawal. Accumulated dividends may be withdrawn at any              your account. ESL reserves the right to require at least seven
     time upon your request. If we agree to a withdrawal greater            days notice prior to withdrawal or transfer of any funds in this
     than any accumulated dividends, you will be required to close          account.
     this account and your ESL Visa Secured Credit Card account and
     return all cards issued in connection with this account to us, if      DIVIDENDS
     any. For withdrawals greater than any accumulated dividends,
     we will first apply the amounts in your account towards the            34. ESL is a voluntary not-for-profit cooperative institution. As
     payment of all amounts you owe on your ESL Visa Secured                a member, you are also an owner. Dividend payments made to
     Credit Card account, including interest, costs and fees, before        you represent your return on your investment in this financial
     paying out any excess proceeds from a withdrawal to you.               cooperative.
     Excess proceeds from a withdrawal will be paid to you up to 35
     days after this account is closed. ESL reserves the right to require   Dividends are paid from current income and available earnings,
     at least seven days notice prior to withdrawal or transfer of any      after required transfers to reserves at the end of a dividend
     funds in this account.                                                 period. Your dividend rate paid and annual percentage yield
                                                                            may change after the account is opened. At our sole discretion,
     After th~ account is opened, you may only make deposits that           we may change the dividend rate on your account by any
     we agree to allow at the time you request the deposit.                 amount at any time. Dividends begin to accrue on the business
                                                                            day your deposit, including non-cash items (for example,
     33. FOR FIRST HOME CLUB DAILY DIVIDEND ACCOUNT                         checks), is credited to your account.
     ONLY: To open a First Home Club (FHC) Daily Dividend Account,
     you must be enrolled in the FHC of the Federal Home Loan Bank          From time to time the board of directors may, in its sole
     of New York (FHLBNY). Deposits and withdrawals from your FHC           discretion, declare an extraordinary dividend (such as the
     account are subject to the requirements of the FHLBNY and are          Owners' Dividend) on some or all member accounts. Payment
     reportable to the FHLBNY. Please refer to your FHC Enrollment          of an Owners' Dividend is not guaranteed.
     Terms and Conditions for more information regarding your FHC
     account.
                                                                            OTHER TERMS AND CONDITIONS
     The FHC Daily Dividend is a variable rate account. The dividend
     rate for your account is _ _ o/o with an annual percentage yield       35. The relationship between you and us is primarily governed
     (APY) of ___o/o. Your dividend rate paid and APY may change            by this Agreement. It is also governed by our bylaws, New York
     after the account is opened. We use the daily balance method to        State laws, federal laws and the applicable rules and regulations
     calculate the dividends on your account. This method applies a         of proper authorities, including but not limited to the Federal
     daily periodic rate to the principal and dividends in the account      Reserve System, the National Credit Union Administration and
     each day. At our sole discretion, we may change the dividend           National Automated Clearing House Association. The accounts
     rate on your account at any time. Dividends begin to accrue            governed by this' Agreement are deemed to reside in New York
     on the business day your deposit, including non-cash items             State, which may or may not be the state you reside in.
     (for example, checks), is credited to your account. Dividends
     are compounded daily and are credited on the last day of each          36. The terms and conditions of this Agreement or our
     quarter. If you close your account before the dividends are            Fee Schedule may change from time to time to the extent
                                                                            permitted by law. Change in terms notices regarding specific
Case accounts
      6:19-cv-06122-FPG-MJP                Document
              will be made in accordance with applicable law30-2
                                                             and Filed   10/07/19
                                                                   indirectly related to it.Page    10 you
                                                                                            Additionally, of 14
                                                                                                             agree to indemnify and
       regulation through normal ESL communications. These include,           hold ESL harmless from any suits or other legal action or liability,
       but are not limited to, our periodic statements, our website           directly or indirectly, resulting from such illegal use.
       (esl.org), emails if you have chosen to receive electronic periodic
       statements and disclosures.                                            43. If any legal action is taken against your account, including
                                                                              but not limited to attachment, garnishment or levy, ESL
       37. We may modify, terminate or suspend the Courtesy Pay               reserves the right to impose a fee against funds on deposit and
       service at anytime without prior notice, and we reserve the right      to refuse to allow any withdrawals from the account until the
       to limit the Courtesy Pay service to one account per household         matter is resolved. If, by reason of the account hold due to the
       or member without notice of reason or cause. In no event shall         legal process, checks are returned against your account, ESL will
       any modification, termination or suspension relieve you of your        not be liable to you for any costs or losses resulting from the
       obligation to repay such sums already overdrafted and other            check return. If ESL incurs any costs (including court costs and
       fees related to this service. We can delay enforcing any of our        reasonable attorney's fees) relating to the account because of
       rights under this Agreement without losing them.                       such legal process, you agree to reimburse ESL. ESL reserves
                                                                              the right to exercise its statutory and contractual liens and any
       38. We reserve the right to waive any term in this Agreement.          right of offset against your account, if applicable, as a result
       Any waiver shall not affect our right to future enforcement            of receiving an attachment, garnishment or levy against your
       and is not sufficient to modify the terms of this Agreement.           account.
       Modification of the terms of this Agreement must be in writing
       and authorized by an officer of the credit union.                      44. If your account is inactive for the period of time defined by
                                                                              New York State law, ESL is required to turn over the funds in the
      39. We will communicate with you at the most recent address             account to the appropriate state department. After funds have
      you have provided to us. If at anytime your personal information        been sent to the state, we have no further liability to you for
      changes, including but not limited to your name, address,               such funds.
      home, work or cell phone number or email address, you agree
      to provide us this information. For security purposes, we will not      45. You may make withdrawals or transfers from your account
      accept oral notices of a name change. The credit union reserves         in any manner which is permitted by the credit union (such as
      the right to destroy any mail returned to us as undeliverable.          check, ATM, in person, by mail, by telephone and automatic
                                                                              transfer, as applicable). Withdrawals are generally made first
      40. Any written notice required to be provided by ESL is effective      from finally collected funds and, unless prohibited by law or the
      when deposited in the United States mail or sent to you via             credit union's funds availability policy, ESL reserves the right to
      electronic means if you accepted delivery in that manner. Any           refuse to pay any check or other item drawn against uncollected
      written notice you give to ESL is effective when it is actually         funds, impose a fee for such item or both. The credit union may
      received by ESL. Notice to one account owner is considered              pay checks or other items drawn upon your account (including
      notice to all account owners.                                           those payable to the credit union or on which the credit union
                                                                              may be liable) in any order determined by the credit union,
      41. When ESL receives items for deposit or collection, ESL acts         even if paying a particular check or item results in an insufficient
      as a collection agent and assumes no responsibility beyond the          balance in your account to pay one or more other items that
      exercise of due care. If you request special handling instructions,     otherwise could have been paid out of your account.
      you must place these instructions in writing to ESL at the
      same time you present the item. We will not give effect to any          When making a telephone or fax transfer, you must give us
      special instructions given to us through an ATM. All deposit            your name, account numbers, signature and answers to certain
      items are provisionally credited to your account and subject to         questions to provide us with identification information for
      final payment. If you deposit an item denominated in foreign            security purposes.
      currency, final credit will be determined by the exchange rate
      in effect at the time when ESL receives final payment. ESL may          46. You recognize that the credit union has adopted the general
      charge back any item to your account at any time before final           standard of the financial services industry of automated
      payment. If after final payment, someone makes a claim that an          collection and payment procedures so that it can process the
      item was altered, forged, unauthorized or should not have been          greatest volume of checks and other items at the lowest possible
      paid for some other reason, we may hold the funds until a final         cost to all its members. In recognition of this, you agree that in
      determination has been made as to ownership of the funds.               paying or taking an item for collection, the credit union may
                                                                              disregard all information on the item other than information
      42. Any financial service provided by ESL may be used for any           that is encoded onto the item in magnetic ink according to
      transaction permitted by law. You agree that illegal use of any         general banking' standards, whether or not that information
      financial service will be deemed an action of default and breach        is consistent with other information on the item. You agree .to
      of the terms and conditions of this Agreement and will cause            reimburse the credit union for any loss or expense, including
      such service and other related services to be terminated by the         without limitation court costs and reasonable attorney's fees to
      credit union. You further agree, should illegal use occur, to waive     the extent permitted by law, that we incur because you issue or
      any right to sue ESL for such illegal use or any activity directly or   deposit an item containing incorrect or insufficient information.
CaseYou
     6:19-cv-06122-FPG-MJP                     Document
        also agree we do not fail to exercise good              30-2 Filed
                                                   faith and ordinary not be10/07/19
                                                                             available until Page    11business
                                                                                             the second of 14 day after the day of
       care in paying an item solely because our procedures do not         your deposit.
       provide for sight examination of items.
                                                                           Generally, the first $200 of your deposit will be available on the
      47. You agree to pay any service fees that apply to your account.    business day of your deposit.
      The Fee Schedule contains a list of the credit union's fees.         However, the first $1,000 of your deposit will be available on the
       All service fees are subject to change from time to time at our     business day of your deposit if:
       sole discretion. A reasonable period of time will be given before      - You are a member in good standing, AND
       any changes become effective.                                           - You have an average monthly share balance of at least
                                                                                 $100 OR you have a current loan with us, other than a
      48. Your failure to furnish a correct Taxpayer Identification              Cash Reserve Loan.
      Number (TIN) or meet other requirements may result in backup
      withholding. If your account is subject to backup withholding,       The full amount of your deposit will be available on the business
      we must withhold and pay to the Internal Revenue Service a           day of your deposit if:
      percentage of dividends, interest and certain other payments.           - You have been a member of ESL for at least five years,
      If you fail to provide your correct TIN, we reserve the right to            AND
      suspend opening your account.                                           - You are a member in good standing, AND
                                                                              - You have an average monthly share balance of at least
      49. You agree to reimburse ESL for any loss caused by the use of
                                                                                  $5,000 OR you have a current loan with us, other than a
      any of your accounts, including but not limited to, late charges
                                                                                  Cash Reserve Loan or a Visa Credit Card.
      and collections fees, including court costs and reasonable
      attorney's fees. You authorize ESL to deduct any such costs from     If we are not going to make all of the funds immediately
      any share account you have with the credit union.                    available to you, we will provide you with a notice at the time
                                                                           you make the deposit. We will also tell you when the funds will
      SO. The balances in checking accounts may be internally              be available. If your deposit is not made directly to one of our
      classified to minimize the amount of funds ESL must maintain         employees, or if we decide to take this action after you have
      to meet the reserve requirements of Federal Regulation D.            left the premises, we will mail you the notice by the day after
      To do this, the checking account will consist of a transaction       we receive your deposit. If you need the funds right away, you
      sub-account and a savings sub-account. ESL may periodically          should ask us when the funds will be available.
      transfer funds between these two sub-accounts. These
      sub-accounts exist solely on the books of ESL and will not           Longer Delay May Apply: Funds you deposit by check may be
      affect your available balance, dividends you may earn, NCUA          delayed for longer periods under the following circumstances:
      insurance protection, monthly statement, or any other feature            - We believe a check you deposit will not be paid.
      of this account.                                                         - You deposit checks totaling more than $5,000 on any one
                                                                                 day.
      51. If any terms of this Agreement come into conflict with
                                                                               - You deposit a check that has been returned unpaid.
      applicable law or a court of competent jurisdiction holds any
      portion of this Agreement to be invalid or unenforceable, those          - You have overdrawn your account repeatedly in the past
      terms will be nullified to the extent they are inconsistent with           six months.
      the law. All other terms of this Agreement will be valid and             - There is an emergency, such as a failure of communication
      enforceable and continue in full force and effect.                         or computer equipment.

                                                                           We will notify you if we delay your ability to withdraw funds for
      52. This Agreement supersedes any prior agreement between
                                                                           any of these reasons, and we will tell you when the funds will
      you and ESL. Continued use of the credit union services is
                                                                           be available. Funds will generally be available no later than the
      consent to and acceptance of the terms and conditions in this
                                                                           seventh business day after the day of your deposit.
      Agreement.
                                                                           Special Rules for New Accounts: If you are a new member, the
      FUNDS AVAILABILITY POLICY                                            following special rules will apply during the first 30 days your
                                                                           account is open:
      General Policy: Our policy is to make your funds available to
                                                                           The first $200 of your deposit will be available on the business
      you as expeditiously as possible using safe and sound business
                                                                           day of your deposit for checks other than Special Checks. For
      practices.
                                                                           Special Checks, the full amount will be immediately available on
      In some cases, we will not make all of the funds that you            the day we receive your deposit if the checks are payable to yoll.
      deposit by check immediately available to you. Electronic direct     Amounts in excess of the $200 for checks other than Special
      deposits will be available on the day we receive the deposit.        Checks will be available on the second business day after the
      Depending on the type of check that you deposit, funds may           day of deposit.
CaseSpecific
     6:19-cv-06122-FPG-MJP                      Document
             Availability Policy: Funds will be available         30-2 Filed
                                                          as indicated        10/07/19
                                                                        the second           Page
                                                                                   business day        12
                                                                                                after we    of 14
                                                                                                         receive the deposit (additional
      in the general policy and the following schedule:                    delays may apply). Deposits made through the Mobile Deposit
                                                                           Service are subject to the deposit limits set forth in the ESL
      Special Checks: The full amount of checks deposited by the           Federal Credit Union Mobile Deposit Service Agreement. The
      payee will be available immediately. Special Checks include:         Mobile Deposit Service does not recognize Special Checks
         - U.S. Treasury checks payable to you.                            and holds may apply. Accrual of dividends on deposits made
            Federal Reserve Bank checks, Federal Home Loan checks          through the Mobile Deposit Service will begin on the day we
            and U.S. Postal Money Orders payable to you.                   receive the deposit.
            Cashier's checks, certified checks and teller checks           Definition of Business Day: For determining the availability
            payable to you.                                                of your deposit, every day is a business day except Saturdays,
            State and local government checks payable to you.              Sundays and federal holidays. If you make a deposit at a branch
            Checks or share drafts drawn on ESL Federal Credit Union.      on a business day we are open during our business hours, we
          - Checks issued by Eastman Kodak Company Savings and             will consider that day to be the day of your deposit. However,
            Investment Plan.                                               if you make a deposit on a day we are closed or on a day we
                                                                           are open but after our business hours, we will consider that the
          - Annuity checks issued by a life insurance company.
                                                                           deposit was made on the next business day we are open.
          - Checks issued by employers within the credit union's
            Field of Membership.                                           Drop Box Deposits: If you make a deposit on a day that is not
                                                                           a business day or after the time posted on the drop box, we will
      All Checks: Amounts over the immediate availability amount
                                                                           consider that the deposit was made on the next business day
      will generally be available on the second business day after the
                                                                           weare open.
      day of deposit.
                                                                           If your deposit is a check where the ESL Funds Availability Policy
      Third-Party Special Checks (Special Checks which are not             would normally be delayed, we may make funds from the
      payable to you): Amounts over the immediate availability             deposit available for withdrawal immediately, but delay your
      amount will be available as follows:                                 availability to withdraw a corresponding amount of funds that
          - All checks will generally be available on the second           you have on deposit in another account with us. The funds in
            business day after the day of deposit.                         the other account would not be available for withdrawal until
                                                                           the time periods that are described elsewhere in this disclosure
      Automatic Teller Machine (ATM) Deposits: Generally, the first        for the type of check that you deposited.
      $200, $1,000 or the full amount (as described above) of your
      deposit will be available immediately. The remainder of your
      deposit will be available no later than the second business day      SUBSTITUTE CHECK RIGHTS
      after the day of the deposit (additional delays may apply). U.S.
      Treasury,checks deposited at an ESL ATM will be available on the     To make check processing faster, federal law permits banks to
      next business day after the day of deposit. Accrual of dividends     replace original checks with "substitute checks:• These checks
      on ATM deposits will begin on the day you make the deposit. A        are similar in size to original checks with a slightly reduced
      maximum oftwo ATM deposits is allowed each calendar day.             image of the front and back of the original check. The front of
                                                                           a substitute check states:"This is a legal copy of your check. You
      No-Envelope AutomaticTeller Machine (ATM) Deposits: Cash             can use it the same way you would use the original check:' You
      deposited at a No-Envelope ATM will be available immediately.        may use a substitute check as proof of payment just like the
      Generally, the first $200, $1,000 or the full amount (as described   original check.
      above) of checks deposited will be available immediately. The
      remainder of your deposit will be available no later than the        Some or all of the checks that you receive back from us may be
      second business day after the day of the deposit (additional         substitute checks.
      delays may apply). U.S. Treasury checks deposited at an ESL          This notice describes rights you have when you receive
      ATM will be available on the next business day after the day of      substitute checks from us. The rights in this notice do not
      deposit. Accrual of dividends on No-Envelope ATM deposits will       apply to original checks or to electronic debits to your account.
      begin on the day you make the deposit. A maximum of two              However, you have rights under other law with respect to those
      ATM deposits is allowed each calendar day.                           transactions.
      Electronic Deposits: Funds from electronic wire transfers will       In certain cases, federal law provides a special procedure that
     be made available on the business day we receive the deposit.         allows you to reqJ.Jest a refund for losses you suffer if a substitute
     ACH transactions will be made available on the business day ESL       check is posted to your account (for example, if you think that
     credits the transaction to your account. Accrual of dividends on      we withdrew the wrong amount from your account or that we
     electronic deposits will begin on the day we receive the deposit.     withdrew money from your account more than once for the
                                                                           same check). The losses you may attempt to recover under
     Mobile Deposits: Generally, the first $200 or $1,000 (as
                                                                           this procedure may include the amount that was withdrawn
     described above) of your deposit will be available no later than
Casefrom
      6:19-cv-06122-FPG-MJP                 Document
         your account and fees that were charged              30-2
                                                 as a result of the Filed- 10/07/19
                                                                           Your share draftPage
                                                                                            account13
                                                                                                    wasof 14 with at least $1.00
                                                                                                        funded
      withdrawal (for example, bounced check fees).                                   for a period not less than 30 days before the Item was
                                                                                      presented to ESL for payment;
      The amount of your refund under this procedure is limited to                -   Your loan and credit card accounts you have with us are
      the amount of your loss or the amount of the substitute check,                  current;
      whichever is less. You also are entitled to a dividend on the
                                                                                  -   Your share draft account is brought to a positive end-of-
      amount of your refund if your account is a dividend-bearing
                                                                                      day available balance at least once every 20 days;
      account. If your loss exceeds the amount of the substitute
      check, you may be able to recover additional amounts under                  -   There are no legal or administrative orders, including
      other law.                                                                      attachments, garnishments, or levies against your
                                                                                      accounts with us;
      If you use this procedure, you may receive up to $2,500 of your             -   There are no pending bankruptcies or financial
      refund (plus a dividend if your account earns dividends) within                 counseling arrangements;
      10 business days after we received your claim and the remainder
                                                                                  -   There is no negative balance on any other share account
      of your refund (plus a dividend if your account earns dividends)
                                                                                      on which you are an owner;
      not later than 45 calendar days after we received your claim.
                                                                                  -   The primary accountholder is 18 years of age or older
      We may reverse the refund (including any dividend on the                        and the share draft account is not an account set up by
      refund) if we later are able to demonstrate that the substitute                 a fiduciary.
      check was correctly posted to your account.
                                                                              ANY SUCH PAYMENT WILL BE MADE ON A CASE BY CASE
      If you believe that you have suffered a loss relating to a substitute   BASIS, AT OUR SOLE DISCRETION. However, we shall not
      check that you received and that was posted to your account,            pay any item if your negative checking account balance is, or if
      please contact us. You must contact us within 40 calendar days          we were to make payment pursuant to this Agreement would
      of the date that we mailed (or otherwise delivered by a means           become, greater than $500 in a Free Checking Account or
      to which you agreed) the substitute check in question or the            $1,000 in a Premier Checking Account including any applicable
      account statement showing that the substitute check was                 fees. You will be notified of any nonsufficient funds Item that
      posted to your account, whichever is later. We will extend this         has been paid or returned; however, you understand that ESL
      time period if you were not able to make a timely claim because         has no obligation to notify you before we pay or return any item.
      of extraordinary circumstances.                                         We may refuse to pay any overdrafts without first notifying
                                                                              you even though your account is in good standing and even
      Your claim must include:                                                if we have paid previous overdrafts.
            A description of why you have suffered a loss (for example,
            you think the amount withdrawn was incorrect);                    For any overdrafts created, you promise to pay us upon
            An estimate of the amount of your loss;                           demand all sums, including the fees and charges for this service,
                                                                              advanced to you or any other person you permit to use your
            An explanation of why the substitute check you received
                                                                              share draft account and who causes an overdraft on your share
            is insufficient to confirm that you suffered a loss; AND
                                                                              draft account.
            A copy of the substitute check and/or the following
            information to help us identify the substitute check: the         An Overdraft/Insufficient Funds fee will be charged to your
            check number, the name of the person to whom you                  share draft account, in accordance with our Fee Schedule, for
            wrote the check, the amount of the check.                         each overdraft Item that is cleared on your share draft account.
                                                                              In addition, an Overdraft/Insufficient Funds fee will be charged
                                                                              by ESL for each "insufficient funds" item presented for payment
      COURTESY PAY                                                            and returned unpaid on a share draft account.
      Pursuant to our commitment to provide valued service and                You will be in default under the terms of this Agreement if you
      benefits, we may pay checks or other items/transactions ("Item"         do not comply with any of the terms and conditions of this
      or"ltems"), which would cause your share draft account to have          Agreement or you are in default on any loan obligation with us
      a negative (or further negative) balance (herein "overdraft"),          or a negative balance default exists in any other share account
      pursuant to the terms and conditions of this Agreement.                 with us on which you are an owner. If you are in default, we
                                                                              may temporarily suspend overdraft privileges or terminate
      The Courtesy Pay service is not a loan or other credit product
                                                                              the Courtesy Pay service or close your share draft account and
      and requires no application or credit approval process. The
                                                                              demand immediate payment of the entire unpaid negative
      Courtesy Pay service is for members and will only be applied to
                                                                              balance.
      your share draft (checking) account(s), such as Free Checking
      and Premier Checking, if:                                               If you receive a direct deposit of your monthly Social Security
         - You maintain your membership in good standing;                     payment into your checking account and do not want the
         - Your share draft account was opened more than 60 days;             Courtesy Pay service, you must inform us in writing to stop ESL
                                                                              from paying your overdrafts with these funds.
CaseFOR
     6:19-cv-06122-FPG-MJP   Document 30-2 Filed 10/07/19 Page 14 of 14
        CURRENT RATE INFORMATION
    Savings Rate Line:          585336.1000
                                800.848.2265
    TDD Service:                585.336.1399
                                800.243.6722
    Hours: 7:00AM-7:00PM Monday-Friday
    8:30 AM-2:00 PM Saturday (Eastern Time)
